PER CURIAM.
We affirm the judgment of the district court. The issues of defendant’s negligence and plaintiff’s contributory negligence with respect to the collision between their automobiles at 73rd Street and First Avenue in Manhattan were resolved by the trial judge sitting without a jury. Judge MacMahon held that the traffic lights at the intersection were such that the defendant should have stopped at the corner. He found also that the plaintiff had a green light in his favor and was not intoxicated at the time of the accident. The trial judge saw and heard the witnesses and his conclusions as to their credibility should be accepted. We cannot say that his findings of fact were clearly erroneous. Federal Rule of Civil Procedure 52(a), 28 U.S.C.A. On the contrary, the record supports the findings.
Affirmed.